SABERS, Justice
(concurring specially).
As additional support for the majority opinion, I write specially to point out that the issue is not liability, but whether the contract between the physicians and the hospital shifts responsibility for liability.
Paragraph IV. D. of the contract provides that the hospital is free from liability and claim for damages by reason of any injury for any cause arising through the negligence of physicians. This injury arose through the negligence of physicians. The physician told the nurse to use a “mitt wrap.” Whether this mitt wrap was wrapped too tight, or became too tight as a result of swelling is immaterial because the nature of the mitt wrap itself prevented the condition of the hand from being observed and the problems from being corrected. This is negligence which caused this injury, at least in part. Consequently, this injury arose through the negligence of the physician. This is so even if the physician’s negligence was not the sole cause of the injury because the negligence of the nurse, if any, in wrapping the mitt too tight, arose through the negligence of the physician in selecting the mitt wrap.
The second sentence of paragraph IV. D. of the contract is also supportive. It basically requires physicians to indemnify hospital against any liability arising from any such acts whatsoever by physicians.